Mogul Media, LLC v Ramsburgh (2017 NY Slip Op 03877)





Mogul Media, LLC v Ramsburgh


2017 NY Slip Op 03877


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Friedman, J.P., Moskowitz, Manzanet-Daniels, Kapnick, Webber, JJ.


4000 251158/15

[*1]Mogul Media, LLC, Plaintiff-Respondent,
vJames Ramsburgh, Defendant-Appellant.


Lopresto & Barbieri, P.C., Astoria (Guy Barbieri of counsel), for appellant.
Horing Welikson & Rosen, P.C., Williston Park (Niles C. Welikson of counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered November 27, 2015, which, insofar as appealed from, in this action for damages arising from the collapse of a billboard, denied the motion of defendant James Ramsburgh for summary judgment dismissing the complaint and all cross claims as against him, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
"In cases against architects or contractors, the accrual date for Statute of Limitations purposes is completion of performance. . . [N]o matter how a claim is characterized in the complaint—negligence, malpractice, breach of contract—an owner's claim arising out of defective construction accrues on date of completion, since all liability has its genesis in the contractual relationship of the parties" (City Sch. Dist. of City of Newburgh v Stubbins & Assoc. , 85 NY2d 535, 538 [1995] [internal citations omitted]; Amedeo Hotels Ltd. Partnership v Zwicker Elec. Co. , 291 AD2d 322 [1st Dept 2002]).
Here, plaintiffs' claim against Ramsburgh is for negligent erection of a billboard that was completed by June 14, 2000. Since plaintiffs' claim accrued as of that date, it expired long before the billboard collapsed and the claim was filed in 2012.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK